      Case 4:20-cv-00503-LPR Document 1 Filed 05/12/20 Page 1 of 9
                                                                                FILED             ,_
                                                                              U S DISTRICT COURT    .
                                                                          EASTERN DISTRICT A    NSAS

                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION


THOMAS SHERMAN


vs.                               No. 4:20-cv- ~- 3 - L.~£


PINE BLUFF SAND AND GRAVEL COMPANY,
BRIAN McGEORGE and W. SCOTT McGEORGE
                                                     This case assigned to Distric
                               ORIGINAL COMPLlr1~f MagiStrate Judge-t.~~~~~,:__-


       COMES NOW Plaintiff Thomas Sherman ("Plaintiff''), by and through his

attorneys Courtney Lowery and Josh Sanford of the Sanford Law Firm, PLLC,

and for his Original Complaint against Defendants Pine Bluff Sand and Gravel

Company, Brian McGeorge and W. Scott McGeorge (collectively "Defendant" or

"Defendants"), he does hereby state and allege as follows:

                          I.   PRELIMINARY STATEMENTS

       1.     Plaintiff brings this action under the Fair Labor Standards Act, 29

U.S.C. § 201, et seq. ("FLSA"), and the Arkansas Minimum Wage Act, Ark. Code

Ann. § 11-4-201, et seq. ("AMWA"), for declaratory judgment, monetary

damages, liquidated damages, prejudgment interest, and costs, including

reasonable attorneys' fees, as a result of Defendants' failure to pay Plaintiff

lawful overtime compensation for hours in excess of forty (40) hours per week.

       2.     Upon information and belief, for at least three (3) years prior to the

filing of this Complaint, Defendants have willfully and intentionally committed

violations of the FLSA as described, infra.

                                        Page 1 of9
               Thomas Sherman v. Pine Bluff Sand and Gravel Company, et al.
                        U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                    Original Complaint
     Case 4:20-cv-00503-LPR Document 1 Filed 05/12/20 Page 2 of 9



                           II. JURISDICTION AND VENUE

      3.     The United States District Court for the Eastern District of Arkansas

has subject matter jurisdiction over this suit under the provisions of 28 U.S.C. §

1331 because this suit raises federal questions under the FLSA.

      4.      Plaintiff's claims under the AMWA form part of the same case or

controversy and arise out of the same facts as the FLSA claims alleged in this

Complaint. Therefore, this Court has supplemental jurisdiction over Plaintiff's

AMWA claims pursuant to 28 U.S.C. § 1367(a).

      5.      Defendants conduct business within the State of Arkansas,

operating and managing a family of marine construction and material production

and sales companies with locations throughout the Midsouth, including some in

the Eastern District of Arkansas.

       6.    Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1)

and (c)(2), because the State of Arkansas has personal jurisdiction over

Defendants, and Defendants therefore "reside" in Arkansas.

       7.     Plaintiff was employed by Defendants on their dredge boats located

primarily in Baton Rouge, Louisiana.

       8.    The acts alleged in this Complaint had their principal effect within

the Central Division of the Eastern District of Arkansas, and venue is proper in

this Court pursuant to 28 U.S.C. § 1391.

                                II.     THE PARTIES

       9.     Plaintiff is a citizen of the United States and a resident and

domiciliary of Cross County.

                                        Page 2 of9
               Thomas Sherman v. Pine Bluff Sand and Gravel Company, et al.
                        U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                    Original Complaint
      Case 4:20-cv-00503-LPR Document 1 Filed 05/12/20 Page 3 of 9



       10.    Defendant Pine Bluff Sand and Gravel Company ("PBSGC") is a

domestic for-profit corporation.

       11.    PBSGC's registered agent for service is W. Scott McGeorge at

1501 Heartwood, White Hall, Arkansas 71602.

       12.    Defendant Brian McGeorge is an individual and domiciliary of

Arkansas.

       13.    Defendant W. Scott McGeorge is an individual and domiciliary of

Arkansas.

       14.    Defendants maintain a website at http://www.pbsgc.com/.

                        Ill.       FACTUAL ALLEGATIONS

       15.    Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

       16.    Defendant Brian McGeorge is an owner, principal, director, and/or

officer of PBSGC.

       17.    Upon information and belief, Defendant Brian McGeorge manages

and controls the day-to-day operations of PBSGC and dictates and the

employment policies of PBSGC, including but not limited to the decision to not

pay Plaintiff an overtime premium for work in excess of forty (40) hours per week.

       18.    Defendant W. Scott McGeorge is an owner, principal, director,

and/or officer of PBSGC.

       19.    Upon information and belief, Defendant W. Scott McGeorge

manages and controls the day-to-day operations of PBSGC and dictates and the




                                        Page 3 of9
               Thomas Sherman v. Pine Bluff Sand and Gravel Company, et al.
                        U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                    Original Complaint
      Case 4:20-cv-00503-LPR Document 1 Filed 05/12/20 Page 4 of 9



employment policies of PBSGC, including but not limited to the decision to not

pay Plaintiff an overtime premium for work in excess of forty (40) hours per week.

       20.     Defendants have unified operational control and management, as

well as control over employees, including shared power to supervise, hire and

fire, establish wages and wage policies and set schedules for their employees

through unified management.

       21.     At all relevant times herein, Defendants were an "employer" of

Plaintiff within the meaning of the FLSA.

       22.     Defendants have at least two (2) employees that handle, sell, or

otherwise work on goods or materials that have been moved in or produced for

commerce.

       23.     Defendants' annual gross volume of sales made or business done

was not less than $500,000.00 (exclusive of excise taxes at the retail level that

are separately stated) during each of the three calendar years preceding the

filing of this complaint.

       24.     During each of the three years preceding the filing of this Original

Complaint, Defendants continuously employed at least four (4) employees.

       25.     Defendants were Plaintiffs employer within the meaning of the

FLSA, 29 U.S.C. § 203(d), and the Arkansas Minimum Wage Act, AC.A.§ 11-4-

203, at all times relevant to this lawsuit.

       26.     At all times material herein, Plaintiff has been entitled to the rights,

protections and benefits provided under the FLSA.




                                          Page4of9
                 Thomas Sherman v. Pine Bluff Sand and Gravel Company, et al.
                          U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                      Original Complaint
      Case 4:20-cv-00503-LPR Document 1 Filed 05/12/20 Page 5 of 9



       27.      At all times material herein, Plaintiff has been misclassified by

Defendants as a salaried employee and as exempt from the overtime

requirements of the FLSA, 29 U.S.C. § 207.

       28.      At all relevant times herein, Defendants directly hired Plaintiff to

work on its dredge boats, paid him wages and benefits, controlled his work

schedule,    duties,   protocols,     applications,    assignments       and    employment

conditions, and kept at least some records regarding his employment.

       29.      Plaintiff was employed by Defendants as an hourly welder from

August of 2016 to around June of 2018, and as a salaried assistant civil

engineer/ from June of 2018 until March of 2020.

       30.      As an assistant civil engineer, Plaintiffs primary duties included, but

were not limited to, surveying the river, plotting how deep to dig dredges,

completing daily reports and performing physical labor on the dredge when

something broke down.

       31.      Plaintiff did not have the authority to hire or fire any other

employee, nor were his recommendations for hiring or firing given particular

weight.

       32.      Plaintiff did not exercise independent judgment as to matters of

significance.

       33.      Plaintiff did not manage the enterprise or a customarily recognized

department or subdivision of the enterprise.

       34.      Plaintiff is not a licensed engineer nor does he have a terminal

degree in engineering.

                                          Page 5 of9
                 Thomas Sherman v. Pine Bluff Sand and Gravel Company, et al.
                          U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                      Original Complaint
     Case 4:20-cv-00503-LPR Document 1 Filed 05/12/20 Page 6 of 9



      35.        Plaintiff regularly worked over forty (40) hours each week.

      36.        When Plaintiff worked as an assistant civil engineer, Defendants

did not pay Plaintiff one and one-half times his regular rate of pay for hours

worked over forty (40) per week.

      37.        At all relevant times herein, Defendants have deprived Plaintiff of

regular wages and overtime compensation for all of his hours worked over forty

(40) per week.

      38.        Defendants knew or showed reckless disregard for whether their

actions violated the FLSA.

            V.       FIRST CAUSE OF ACTION-Violation of the FLSA

      39.        Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

      40.        Plaintiff asserts this claim for damages and declaratory relief

pursuant to the FLSA, 29 U.S.C. § 201, et seq.

      41.        At all times relevant to this Complaint, Defendants have been

Plaintiff's "employer" within the meaning of the FLSA, 29 U.S.C. § 203.

      42.        At all times relevant to this Complaint, Defendants have been, and

continue to be, an enterprise engaged in commerce within the meaning of the

FLSA, 29 U.S.C. § 203.

      43.        29 U.S.C. §§ 206 and 207 require any enterprise engaged in

commerce to pay all employees a minimum wage for all hours worked up to 40 in

one week and to pay 1.Sx regular wages for all hours worked over forty (40)




                                           Page 6 of9
                  Thomas Sherman v. Pine Bluff Sand and Gravel Company, et al.
                           U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                       Original Complaint
       Case 4:20-cv-00503-LPR Document 1 Filed 05/12/20 Page 7 of 9



hours in a week, unless an employee meets certain exemption requirements of

29 U.S.C. § 213 and all accompanying DOL regulations.

           44.     At all times      relevant times to this Complaint,             Defendants

misclassified Plaintiff as exempt from the overtime requirements of the FLSA.

           45.     Despite the entitlement of Plaintiff to overtime payments under the

FLSA, Defendants failed to pay Plaintiff an overtime rate of one and one-half

times his regular rate of pay for all hours worked over forty (40) in each week.

           46.     Defendants' failure to pay Plaintiff all overtime wages owed was

willful.

           46.     By reason of the unlawful acts alleged herein, Defendants are liable

to Plaintiff for monetary damages, liquidated damages, and costs, including

reasonable attorneys' fees, for all violations that occurred within the three (3)

years prior to the filing of this Complaint.

             VI.    SECOND CAUSE OF ACTION-Violation of the AMWA

           4 7.    Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

           48.     Plaintiff asserts this claim for damages and declaratory relief

pursuant to the AMWA, Ark. Code Ann. § 11-4-201, et seq.

           49.     At all times relevant to this Complaint, Defendants were Plaintiff's

"employers" within the meaning of the AMWA, Ark. Code Ann.§ 11-4-203(4).

           50.     AMWA Sections 210 and 211 require employers to pay all

employees a minimum wage for all hours worked up to 40 in a week and to pay




                                             Page 7 of9
                    Thomas Sherman v. Pine Bluff Sand and Gravel Company, et al.
                             U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                         Original Complaint
           Case 4:20-cv-00503-LPR Document 1 Filed 05/12/20 Page 8 of 9



1.5x regular wages for all hours worked over 40, unless an employee meets the

exemption requirements of 29 U.S.C. § 213 and accompanying DOL regulations.

           51.   At all times relevant to this Complaint, Defendants misclassified

Plaintiff as exempt from the overtime requirements of the AMWA.

           52.   Despite the entitlement of Plaintiff to overtime payments under the

AMWA, Defendants failed to pay Plaintiff an overtime rate of one and one-half

times his regular rate of pay for all hours worked over forty (40) in each week.

           53.   Defendants' failure to pay Plaintiff all overtime wages owed was

willful.

           54.   By reason of the unlawful acts alleged herein, Defendants are liable

to Plaintiff for monetary damages, liquidated damages, and costs, including

reasonable attorneys' fees, for all violations that occurred within the 3 years prior

to the filing of this Complaint pursuant to Ark. Code Ann.§ 11-4-218.

                              VII.    PRAYER FOR RELIEF

           WHEREFORE,        premises      considered,      Plaintiff   Thomas   Sherman

respectfully prays as follows:

           A.    That each Defendant be summoned to appear and answer this

Complaint;

           B.    That Defendants be required to account to Plaintiff and the Court

for all monies paid to Plaintiff;

           C.    A declaratory judgment that Defendants' practices alleged herein

violate the FLSA;




                                           Page 8 of9
                  Thomas Sherman v. Pine Bluff Sand and Gravel Company, et al.
                           U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                       Original Complaint
     Case 4:20-cv-00503-LPR Document 1 Filed 05/12/20 Page 9 of 9



      D.     A declaratory judgment that Defendants' practices alleged herein

violate the AMWA;

      E.     Judgment for damages for all unpaid overtime wage compensation

owed under the FLSA;

      F.     Judgment for damages for all unpaid overtime wage compensation

owed under the AMWA;

      G.     Judgment for liquidated damages pursuant to the FLSA;

      H.     Judgment for liquidated damages pursuant to the AMWA;

      I.     An order directing Defendants to pay Plaintiff prejudgment interest,

reasonable attorney's fees and all costs connected with this action;

      J.     For a reasonable attorney's fee, costs and interest; and

      K.     Such further relief as this Court may deem just and proper.

                                            Respectfully submitted,

                                            PLAINTIFF THOMAS SHERMAN

                                            SANFORD LAW FIRM, PLLC
                                            ONE FINANCIAL CENTER
                                            650 SOUTH SHACKLEFORD, SUITE 411
                                            LITTLE ROCK, ARKANSAS 72211
                                            TELEPHONE: (501) 221-0088
                                            FACSIMILE: (888) 787-2040


                                           &ourt~ey owery
                                            Ark. Bar     o ...2019
                                                           '~nfordlawfirm.com




                                        Page 9 of9
               Thomas Sherman v. Pine Bluff Sand and Gravel Company, et al.
                        U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                    Original Complaint
